Order entered November 9, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01246-CR

                             JOHNATHAN COOPER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 297th District Court
                                  Tarrant County, Texas
                             Trial Court Cause No. 1031532D

                                           ORDER
       Before the Court is appellant’s November 5, 2018 pro se motion for abatement.

Appellant asks the Court to abate his appeal so that he may be bench warranted to the trial court

so that he may “physically speak” to appellate counsel regarding his appellate rights. Appellant

also expresses dissatisfaction with the performance of appointed counsel.

       Because appellant is represented by counsel, he is not entitled to hybrid representation.

See Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. [Panel Op.] 1981).

       Accordingly, appellant’s motion is DENIED.




                                                      /s/   LANA MYERS
                                                            JUSTICE